Citation Nr: 1819854	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, including on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran filed a Notice of Disagreement (NOD) in August 2010.  The RO issued a statement of the case (SOC) in March 2014.  The Veteran filed a substantive appeal (VA Form 9) in April 2014 and a supplemental statement of case was issued in November 2014.

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether there is a causal relationship between the Veteran's obstructive sleep apnea and the traumatic brain injury he sustained during service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for establishing service connection for obstructive sleep apnea on a secondary basis have been met.  38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection - Sleep Apnea

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations for establishing service connection cited above, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the current disability.  See Wallen v. West, 11 Vet. App. 509, 512 (1998).  Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)-(b) (2017).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim or is in relative equipoise, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Factual Background/Analysis

The record evidence shows that the Veteran has been diagnosed with obstructive sleep apnea (OSA), which was diagnosed in June 2010.  See March 2013 VA Examination Report.

Upon review, the record evidence shows that the Veteran has a history of increasing nasal airway obstructive symptoms.  See February 2005 Private Medical Records.  Private medical records show that in February 2005, the Veteran related the only way he is able to breathe out of his right nostril is if he pulls his nostrils laterally.  Id.  He related that at night he is unable to breathe from his left naris.  Id.  The Veteran denied any history of a nasal injury in 1971 while in the military.  Id.

The Veteran was able to breathe deeply and cough.  See February 2008 Private Medical Records.  The Veteran exhibited loud snoring, witnessed apnea, had frequent awakenings, memory/ concentration difficulty, fell asleep during the day/ involuntarily, had trouble and work due to sleepiness, and body jerks; all symptoms consistent with sleep apnea.  See June 2010 Private Medical Records.

The Veteran was afforded a VA examination in March 2013.  The VA examiner found the Veteran was diagnosed with obstructive sleep apnea (OSA) in June 2010.  See March 2013 VA examination Report.  The Veteran reported he has always had problems sleeping.  Id.  He underwent polysomnography in July 2010 and was found to have a respiratory distress index of 7, consistent with OSA.  Id.; July 2010 Private Medical Records.  The study found that the OSA is due to reduced upper airway dilator muscle activity and reduced ventilatory responsiveness during REM sleep.  See July 2010 Private Medical Records.

The Veteran was treated with a CPAP which did not result in any changes in symptoms.  See March 2013 VA examination.  The Veteran reported the CPAP prevents him from "dying in his sleep" which he described as stopping breathing.  Id.  The Veteran's wife had observed his apneic episodes.  Id.  Once the CPAP was started, the Veteran ceased having apneic episodes.  Id.

The VA examiner opined the Veteran's OSA is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  Id.  The examiner reviewed the Veteran's claims file, including the sleep study and submitted information from the internet.  Id.

The article referenced by the VA examiner, and submitted by the Veteran, stated "recent evidence suggests an increased incidence of sleep disordered breathing (SDB) in TBI patients, with prevalence ranging from 25 to 35 percent compared with 4 to 9 percent in the general world population.  A recent investigation of sleep disorders in patients with TBI suggests as many as 50 to 70 percent of patients with TBI may suffer from some form of SDB."  See September 2012 Private Treatment Record.

The VA examiner stated that in reviewing the literature, including up-to-date sections on "Traumatic brain injury: Epidemiology, classification, and pathophysiology," which notes that literature review was current as of January 2013, and "Overview of obstructive sleep apnea in adults," with literature review current through January 2013, there is no known correlation between OSA and TBI.  See March 2013 VA examination.

The examiner continued in saying the article provided by the Veteran is entitled "Sleep apnea, apolipoprotein epsilon 4 allele, and TBI: Mechanism for cognitive dysfunction and development of dementia."  Id.  The examiner stated "the subject material of this paper relates to the apolipoprotein E4 allele, which has no bearing on this claim."  Id.  The examiner found the Veteran had not been tested for apolipoprotein E4 and did not need to be tested.  Id.

The VA examiner found the article "does state that there is an increased incidence of sleep disordered breathing in patients with TBl, but OSA is only one type of sleep disordered breathing and the article does not specifically address a correlation between OSA and TBl."  Id.  The examiner opined since there is no known correlation between TBI and sleep apnea, and since the article provided does not establish a link between these two disorders, it is less likely than not that the diagnosis of sleep apnea noted in the sleep study from July 2010 is due to the service connected traumatic brain injury.  Id.  The VA examiner opined since no link between TBI and sleep apnea can be established, it is less likely than not that the sleep apnea is aggravated by the TBI.  Id.  

The Veteran submitted a private medical opinion in which the physician opined the Veteran's OSA is related to military service and traumatic brain injury (TBI) while in service.  See October 2016 Private Medical Records.  The physician reviewed the Veteran's service medical records, civilian records, and DD Form 214.  Id.  The physician has thirty years of practice in family medicine and is licensed in Texas.  Id.  She reasoned that in her review, there is no mention of a deviated septum previous to the injury in April 1971.  Id.  After the noted injury, the Veteran began to suffer from a deviated septum, sleep apnea, and PTSD.  Id.  She referred to an article from Dr. Ruth O'Hara regarding the presence of sleep apnea in patients with history of traumatic brain injury.  Id.

The Veteran testified that he has been having problems with his eye and nose since his traumatic injury in service which has continued to be ongoing.  See Transcript of November 2016 Board Hearing at 3.  He states his entire face was affected when he was hit and his septum was deviated.  Id. at 4.

The Veteran has problems breathing and was diagnosed with sleep apnea which gives him a hard time.  Id.  The Veteran had surgery on his deviated cyst [sic] in 2005.  Id.  He uses a CPAP machine but when he does not use it, his wife has to wake him up and he snores badly.  Id.

The Veteran's representative submitted additional research from www.medscape.com, Development of OSA after TBI, November 11, 2013, that states "sleep-disordered breathing is common after TBI and develops in 12 percent to 36 percent of patients."  See December 2014 Statement of Accredited Representative in Appealed Case.  The research found that 30 percent of adults with TBI were diagnosed with OSA.  Id.  Another study assessed soldiers who sustained mild to moderate TBI while serving in Afghanistan and found 97.4 percent reported subjective sleep complaints.  Id.  Moreover, the study cited by the Veteran's representative stated that OSA syndrome was found in 34.5 percent of soldiers with TBI.  Id.

The Veteran stated he was hit hard with a fist on his right now, bled and almost passed out.  See July 2005 Correspondence.  When he was hit in the face with an unopened can, he lost consciousness.  See April 2009 Statement in Support of Claim.  He suffered from headaches, memory loss, sleep apnea, and some cognitive problems.  Id.

The Veteran states the trauma he sustained from his injury included nasal zonular laxity and contends this was relative in showing it is as likely as not that his sleep apnea was due to the injury suffered while on active duty, service related injury, secondary to TBI.  See February 2011 Correspondence.  He stated trauma to the head from direct force impacts a direct link between the eye, nose, and ear.  Id.  Moreover, he said trauma from a head injury may involve the bones of the septum as well as bones surrounding the orbit, including the nasal and frontal bones.  Id.

The Board considers whether service connection can be established on a direct basis.  As the Veteran has a current diagnosis, the Board finds the current disability element has been established.  See Shedden, supra.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.

Turning to the elements needed to establish service connection for sleep apnea on a direct basis, the Board determines that the record evidence does not support an in-service incurrence of sleep problems.  His service treatment records are negative for any sleep issues or sleep apnea.  Moreover, the evidence of record shows that no sleep apnea or other sleep issues occurred during service.  Therefore, having determined that there is evidence to show an in-service event, injury, or disease or injury, the claim for service connection must fail on a direct basis.

Turning next to secondary service connection, the Veteran has established a current diagnosis for sleep apnea and he is service-connected for traumatic brain injury (TBI).  What remains to be determined is whether the evidence establishes a nexus between the service-connected disability and the current disability.

The VA examiner found the Veteran's sleep apnea was less likely than not due to the Veteran's TBI.  The examiner reviewed the Veteran's records, lay statements, sleep study, and current medical research in rendering the opinion.  The examiner reasoned that there is no direct correlation between OSA and TBI and therefore the Veteran's OSA is less likely than not due to his TBI.

The Veteran submitted a private medical statement, in which the physician opined the Veteran's OSA is related to military service and traumatic brain injury (TBI) while in service.  The physician reviewed the Veteran's service medical records, civilian records, and the DD Form 214.  She supported her opinion by stating there is no mention of a deviated septum previous to injury and after the injury, the Veteran began to suffer from a deviated septum, sleep apnea, and PTSD.  She also reviewed medical research regarding sleep apnea and TBI.

The Veteran asserts that his head injury, and/or a TBI from an in-service assault/injury directly impacted his eye, nose, and ear, and maintains that his sleep apnea was due to the injury suffered while on active duty, and/or secondary to TBI.  Although the Veteran is competent to report his symptoms and experiences observable by his senses, the specific issue in this case (i.e., whether his sleep apnea is due to his TBI) falls outside the realm of common knowledge of the Veteran.  Jandreau v. Nicholson, 492 F .3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007).

In this case, determining the nature and etiology of sleep apnea requires medical inquiry into biological processes, pathology, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran, who does not have medical training or skills.  Thus, to the extent that the Veteran is attempting to link his sleep apnea to his TBI, his lay statements in this regard are not considered competent evidence of a nexus between his current diagnosis and service-connected disability.

In weighing the record evidence, the Board observes that the VA examiner in March 2013 had the right to review the Veteran's medical history, his medical records, including those during and after service, and the published research materials in order to conclude that the Veteran's OSA was not related to any TBI he sustained in service.  The VA examiner addressed the type and nature of the Veteran's sleep disordered breathing, i.e., OSA, and relied on the medical research data which indicated no direct correlation between OSA and TBI.  This examiner is a medical professional who is competent to testify that the Veteran's OSA is not of service origin, to include the service-connected TBI.  As such, when this opinion is compared against the medical record, both during and after service, it amounts to probative evidence that demonstrates a negative nexus opinion.

On balance, the Board further observes that the private physician in October 2016 likewise had the right to review the Veteran's medical history, his medical records, and the research materials in order to provide a positive opinion as to a direct link to the in-service TBI.  From review of this opinion, the private physician relied on the beginning onset of a deviated septum and OSA after the Veteran sustained the TBI in service; which according to a July 2010 study suggests that OSA results from reduced upper airway dilator muscle activity and reduced responsiveness during REM sleep.  This evidence, in tandem with the Veteran's medical record and the research materials, seems to have been the factual predicate that formed the basis for the private physician's assessment that the Veteran's sleep apnea is related to his military service and his in-service TBI.  This private physician's opinion regarding what sequence of events caused the initial onset of the Veteran's OSA was within the scope of her competence, and thus is equally probative with respect to the origin of the Veteran's OSA.

Accordingly, the Board finds that the medical conclusion that the Veteran's OSA originated from a TBI he sustained in service, or in other words that the Veteran's in-service TBI contributed in some way to his currently diagnosed OSA is not outweighed by the other lay and medical evidence of record.  As such, the Board determines that the evidence is at least in relative equipoise, and when the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the criteria for service connection for OSA are met.


ORDER

Entitlement to service connection for obstructive sleep apnea on a secondary basis is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


